DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA ; the present Office action is responsive to communications received on 01/15/2021.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


1.	Claim(s) 1, 2, 8 and 10 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Gao et al (US 2018/0102706 A1). Thereafter, Gao.

Regarding claim 1, Gao teaches, power transmission apparatus and control method for power supply, capable of outputting multiple voltages (see, fig. 3-VI), comprising two or more power supply assemblies (see, fig. 3-VI, A1, A2 and A3), a switch assembly (see, fig. 3-VI, K3, K1 and K6), and a switch control circuit (see, fig. 3-V-I, MCU; fig. 3-VI, K1 control, K3 control, K6 control), wherein: 
(see, fig. 3-VI, A1 or A2 or A3) outputting a specific voltage value, and each end (see, #A1, between P1 and A1, and A1 through K1 to bottom bus; and #A2 between A2 through K2 to bottom bus [.i.e.P2] and between A2 through K1 to P1) of each power supply assembly are respectively electrically connected with an output end of the emergency power supply directly or indirectly;
 	the switch assembly comprising at least one electric control switch (see, fig. 3-VI, K1); 
and the at least one electric control switch (see, fig. 3-VI, K1) is connected in a location selected from one of: in series between one power supply assembly (see, fig. 3-VI, A1) and the output end of the emergency power supply (see, fig. 3-VI, between P1 and bottom bus), or between different power supply assemblies (see, fig. 3-V1, A1 and A2); 
and an input  (see, fig. 3-VI, Connection Point above K6 to MCU) of the switch control circuit receiving a voltage switching signal; 
an output (see, fig. 3-VI, Point between MCU and P1) of the switch control circuit configured to output a switch control signal corresponding to the voltage switching signal to a controlled end of the at least one electric control switch; 
and the at least one electric control switch (see, fig. 3-VI, K1) is switched on or off under control of the switch control signal, so that different power supply assemblies are connected in series or in parallel in order to output different voltage values from the output end of the emergency power supply (see, para 1161-1166).

Regarding claims 2, Gao teaches, wherein the emergency power supply comprising a first power supply assembly (see, fig. 3-VI, A1) and a second power supply assembly (see, fig. 3-VI, A2); 
and the switch assembly comprising a first electric control switch (see, fig. 3 V-I, K1), a second electric control switch (see, fig. 3 V-I, K3), and a third electric control switch (see, fig. 3-VI, K6); 
wherein: a first end (between A1 and P1) of the first power supply assembly is electrically connected with a first output end (see, fig. 3-VI, P1) of the emergency power supply, and a second end (between A and K1) of the first power supply assembly is connected with a first end (see, fig. 3-VI, between K1 and A1) of the first electric control switch; 
a second end (see, fig. 3-VI, between K1 and A2) of the first electric control switch is connected with a first end (see, fig. 3-VI, between A2 and K1) of the second power supply assembly, and a second end (see, fig. 3-VI, between A2 and bottom bus [i.e. P2]) of the second power supply assembly is connected with a second output end (see, fig. 3-VI, bottom bus, [i.e. P2]) of the emergency power supply; 
a first end (see, fig. 3-VI, between K3 and P1) of the second electric control switch is connected with the first end (see, fig. 3-VI, between A1 and P1) of the first power supply assembly, and a second end (see, fig. 3-VI, between K3 and point below K1) of the second electric control switch is connected with the second end (see, fig. 3-VI, between K1 and A2) of the first electric control switch; 
and a first end (see, fig. 3-VI, between K6 and point above K1) of the third electric control switch (see, fig. 3-VI, K6) is connected with the second end (see, fig. 3-VI, between K1 and A1) of the first power supply assembly, and a second end (see, fig. 3-VI, between K6 and bottom bus [i.e. P2]) of the third electric control switch is connected with the second end (see, fig. 3-VI, bottom bus [i.e. P2]) of the second power supply assembly.
Regarding claim 8, Gao teaches,  wherein: when the voltage switching signal corresponds to a low voltage value, the controller outputs a switch control signal to switch off the first electric control switch and switch on the second electric control switch and the third electric control switch; and a voltage value outputted by the output end of the emergency power supply is a voltage value produced by the first power supply assembly and the second power supply assembly connected in parallel; and when the voltage switching signal corresponds to a high voltage value, the controller outputs a switch control signal to switch on the first electric control switch but switch off the second electric control switch and the third electric control switch; and a voltage value outputted by the output end of the emergency power supply is a voltage value produced by the first power supply assembly and the second power supply assembly connected in series (see, para 1165-1166).
Regarding claim 10, Gao teaches, further comprising a temperature sensor (see, fig. 3-VI, temperature detection module) and a temperature regulating plate, wherein: the temperature sensor detects a temperature of the emergency power supply and outputs a temperature signal representing the temperature of the emergency power supply to the switch control circuit; after the temperature signal is received by the switch control circuit, if the temperature signal indicates that the temperature of the emergency power supply is lower than a lower limit threshold or higher than an upper limit  (see, para 1168).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

2.	Claim(s) 6-7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Gao et al (US 2018/0102706 A1). Thereafter, Gao.
Regarding claim 6, Gao teaches, wherein: the first electric control switch (see, fig. 3-VI, K1), the second electric control switch (see, fig. 3-VI, K3), and the third electric control switch (see, fig. 3-VI, K3). 
Figure 3-VI, teaches using relays, but para 0880-0881, teaches the possibility that these switches could be of MOS transistors. See, figs. 31-II to fig. 34-II.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate using transistors instead of relays, because of an advantage associated with transistors, such as to its safety provision and reduction in output voltage error.

Regarding claim 7, Gao teaches, wherein the switch control circuit comprises a controller (see, fig. 3-V-I, MCU; fig. 3-VI, K1 control, K3 control, K6 control); 
and an input (see, fig. 3-VI, Connection Point above K6 to MCU) of the controller receiving the voltage switching signal; 
a first output (see, fig. 3-VI, Path from MCU to K1 or Point above K1) of the controller is electrically connected, of the first electric control switch (see, fig. 3-VI, K1), a second output (see, fig. 3-VI, Path from MCU through P1 to K3) of the controller is electrically connected, of the second electric control switch (see, fig. 3-VI, K3), and a third output (see, fig. 3-VI, Path from MCU to K6) of the controller is electrically connected with the third electric control switch (see, fig. 3-VI, K6). 
Figure 3-VI, teaches using relays, but para 0880-0881, teaches the possibility that these switches could be of MOS transistors. See, figs. 31-II to fig. 34-II.

Regarding claim 9, Gao teaches, further comprising a voltage sensor (see, fig. 3-VI, voltage detection module), wherein: the voltage sensor detects a voltage value of a device to be connected and outputs a voltage signal representing the voltage value of the device to be connected, and if the voltage signal is within a normal voltage value range, the voltage signal is used as the voltage switching signal (see, para 1167).

3.	Claims 3-5 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Gao et al (US 2018/0102706 A1). Thereafter, Gao in view of Paskov et al (US 2020/0083706 A1). Thereafter, Paskov.

Regarding claim 3, Gao teaches, wherein: the first power supply assembly (see, fig. 3-VI, A1) and the second power supply assembly (see, fig. 3-VI, A2) each comprise a plurality of lithium iron batteries connected in series (see, para 0574; para 1126-1127). But Gao fails to teach, “phosphate” as chemical in battery.
However, Paskov, discloses lithium-ion battery including two power supplies (see, figs. 11A and 11D, 70, 52; para 0084 and para 0088: cell pack and secondary cells, battery assemblies with cell containing phosphate, i.e. lithium-iron phosphate (LFP type)).

Regarding claims 4 and 5, The combination of Gao in view of Paskov, teaches in Gao, wherein: each of the first power supply assembly and the second power supply assembly consists of two lithium batteries connected in series; each of the first power supply assembly and the second power supply assembly consists of three lithium batteries connected in series (see, fig. 3-VI, A1 and A2, i.e. each battery assembly contains four lithium batteries connected in series).

Regarding claim 16, Gao teaches, power transmission apparatus and control method for power supply, capable of outputting multiple voltages (see, fig. 3-VI), comprising a first power supply assembly (see, fig. 3-Vi, A1) and a second power supply assembly (see, fig. 3-VI, A2), a switch assembly (see, fig. 3-VI, K3, K1 and K6) comprising a first electric control switch (see, fig. 3-VI, K1), a second electric control switch (see, fig. 3-VI, K3), and a third electric control switch (see, fig. 3-VI, K6), and a switch control circuit (see, fig. 3-V-I, MCU; fig. 3-VI, K1 control, K3 control, K6 control), wherein: 
each of the first power supply assembly (see, fig. 3-VI, A1) and the second power supply assembly (see, fig. 3-VI, A2) comprise a plurality of lithium iron batteries connected in series (see, para 0574; para 1126-1127); 
(see, fig. 3-VI, A1 or A2) outputting a specific voltage value, and each end (see, #A1, between P1 and A1, and A1 through K1 to bottom bus; and #A2 between A2 through K2 to bottom bus [ .i.e.P2] and between A2 through K1 to P1) of each power supply assembly are respectively electrically connected with an output end of the emergency power supply directly or indirectly; 
a first end (see, fig. 3-VI, between A1 and P1) of the first power supply assembly is electrically connected with a first output end (see, fig. 3-VI, P1) of the emergency power supply, and a second end (see, fig. 3-VI, between A1 and K1 or Point above K1) of the first power supply assembly is connected with a first end (see, fig. 3-VI, Point above K1) of the first electric control switch (see, fig. 3-VI, K1); 
a second end (see, fig. 3-VI, between K1 and A2 or Point below K1) of the first electric control switch is connected with a first end (see, fig. 3-VI, between A2 and K1 or Point below K1) of the second power supply assembly, and a second end (see, fig. 3-VI, between A2 through to bottom bus [i.e. P2]) of the second power supply assembly is connected with a second output end (see, fig. 3-VI, bottom bus [i.e. P2]) of the emergency power supply; 
a first end (see, fig. 3-VI, between K3 and P1) of the second electric control switch (see, fig. 3-VI, K3) is connected with the first end (see, fig. 3-VI, between A1 and P1) of the first power supply assembly, and a second end (see, fig. 3-VI, between K3 and Point below K1) of the second electric control switch (see, fig. 3-VI, K3) is connected with the second end (see, fig. 3-VI, between K1 and A2 or Point below K1) of the first electric control switch; 
(see, fig. 3-VI, between K6 and A1) of the third electric control switch is connected with the second end (see, fig. 3-VI, between A1 and K1 or Point above K1) of the first power supply assembly (see, fig. 3-VI, A1), and a second end (see, fig. 3-VI, between K6 and bottom bus [i.e. P2]) of the third electric control switch (see, fig. 3-VI, K6) is connected with the second end (see, fig. 3-VI, between A2 through to bottom bus [i.e. P2]) of the second power supply assembly(see, fig. 3-VI, A2); 
an input (see, fig. 3-VI, Connection Point above K6 to MCU) of the switch control circuit being receiving a voltage switching signal; 
an output (see, fig. 3-VI, Point between MCU and P1) of the switch control circuit configured to output a switch control signal corresponding to the voltage switching signal to a control input of at least one electric control switch; 
and the electric control switch is switched on or off as the result of the switch control signal, so that the power supply assemblies are connected in series or in parallel in order to output different voltage values from the output end of the emergency power supply (see, para 1161-1166); 
when the voltage switching signal corresponds to a low voltage value, the controller outputs a switch control signal to switch off the first electric control switch and switch on the second electric control switch and the third electric control switch (see, para 1161-1166); 
and a voltage value outputted by the output end of the emergency power supply is a voltage value produced by the first power supply assembly and the second power supply assembly connected in parallel (see, para 1165-1166); 
(see, para 1169); 
and a voltage value outputted by the output end of the emergency power supply is a voltage value produced by the first power supply assembly and the second power supply assembly connected in series (see, para 1165-1166). But Gao fails to teach, “phosphate” as chemical in battery.
However, Paskov, discloses lithium-ion battery including two power supplies (see, figs. 11A and 11D, 70, 52; para 0084 and para 0088: cell pack and secondary cells, battery assemblies with cell containing phosphate, i.e. lithium-iron phosphate (LFP type)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gao with Paskov, to use lithium iron phosphate battery, which is a type of lithium-ion batteries, because including phosphate chemical materials in its production, enhances longevity and inherent safety.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KALU KELLY EMEABA whose telephone number is (571)272-2757.  The examiner can normally be reached on Monday - Friday 7:30 am - 5:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 5712727492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KALU KELLY EMEABA/Examiner, Art Unit 2836                                                                                                                                                                                                        
/REXFORD N BARNIE/Supervisory Patent Examiner, Art Unit 2836